DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 is acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Clams 3 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claims 3 and 13 recite in lines 1-2 an equation to calculate the charging current, Im .  The equation introduced in claims 3 and 13 is different than the equation used in claim 1 to calculate the same parameter, Im. Sine claims 3 and 13 are deponent upon claim 1 the equation used in claim 1 is also part of claims 3 and 13. Thus, it   is unclear which equation, in claims 3 and 13,  has a priority over the  other, or no conditional statement is disclosed in claims 3 and 13  to explain when and how to use the two equations differently. Thus, the metes and bounds  of claims 3 and 13 are not clear. Appropriate correction is required. 
Allowable Subject Matter
Claims 1-2, 4-12 and 14-19 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
Wang et al. (US 2013/0002221) discloses in figures 1-13, constant time control charging circuit and wherein the charging current is given by the following formula:-
 
    PNG
    media_image1.png
    91
    310
    media_image1.png
    Greyscale

[See ¶0048-0050].

            Claim 1 recites, inter alia, wherein the first charge current is calculated according to a formula Im=In+kxIn, Im is the first charge current, 0<ksl, In is the charging current of the constant current charging stage of the battery or another battery identical to the battery in the nth charge-discharge cycle, or In is a preset value, n is an integer and is greater than or equal to 0, and the In is an integer greater than n, the value of k is not the same in at least two charge-discharge cycles of the battery. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 10 recites, inter alia, wherein the battery has a first cut-off voltage when a 37Attorney Docket No.: US77346 Patent Application constant current charging stage of the battery is cut off in the mth charge-discharge cycle; wherein the first charge current is calculated according to a formula Im=In+kxIn, , wherein, 0<k<1, Im is the first charge current, In is the charging current of the constant current charging stage of the battery or another battery identical to the battery in the nth charge-discharge 5cycle, or In is a preset value, n is an integer and is greater than or equal to 0, and m is an integer greater than n, a value of k is not the same in at least two charge-discharge cycles of the battery. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 11 recites, inter alia, wherein the battery has a first cut-off voltage when a constant current charging stage of the battery is cut off in the mth charge-discharge cycle; wherein the first charge current is calculated according to a formula Im= Im=In+kxIn, wherein, 0<k<1, In is the first charge current, In is the charging current of the constant current charging stage of the battery or another battery identical to the battery in the nth charge-discharge cycle, or I~ is a preset value, n is an integer and is greater than or equal to 0, and in is an integer greater than n, the value of k is not the same in at least two charge-discharge cycles of the battery. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859